Motion for reargument granted. Motion to extend time granted until and including the day to be fixed by the notice for discovery, as herein provided, with stay of proceedings to punish for contempt until that date in order that plaintiff, appellant, may have opportunity to purge herself of contempt by compliance with the order. Present — Young, Kapper, Hagarty and Carswell, JJ.; Lazansky, P. J., not voting. On reargument, order appealed from modified by providing therein that plaintiff may purge herself of contempt and be relieved of the stay of proceedings by producing the receipt given her by the Roosevelt Savings Bank for the money which she says she paid for the bond and mortgage; her bank book in the Fulton Savings Bank; plaintiff’s bank book in the Williamsburg Savings Bank, and the receipt given to her by Sachs for the $6,000 said to have been turned over to him; plaintiff’s bank book in the Corn Exchange Bank; plaintiff’s bank book showing savings account in the Fulton Savings Bank, and her bank book covering her deposits in the Roosevelt Savings Bank, for discovery and inspection by the respondent at its attorneys’ office on five days’ notice to the plaintiff’s attorney; and in lieu of producing the book of the unnamed bank from which she drew *892$6,000, as she apparently testified, she may submit an affidavit stating the facts about said sum of $6,000 and deliver said affidavit to respondent’s attorneys with the bank books and receipts aforesaid. In the event that the appellant complies with the foregoing conditions, the order appealed from, as so modified, is affirmed, without costs. If the appellant fails to purge herself of contempt by such compliance, the order appealed from is affirmed, with ten dollars costs and disbursements to respondent. No opinion. Young, Kapper, Scudder, Tompkins and Davis, JJ., concur. [See ante, p. 847.]